DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation "The device in claim 1" in line 1.  There is insufficient antecedent basis for this limitation in the claim, since claim 1 is directed to “A smart mask”.  Thus, the limitation should be amended to read --The smart mask in claim 1--.
Claim 3 recites the limitation "The device in claim 1" in line 1.  There is insufficient antecedent basis for this limitation in the claim, since claim 1 is directed to “A smart mask”.  Thus, the limitation should be amended to read --The smart mask in claim 1--.

Claim 5 recites the limitation "The device in claim 1" in line 1.  There is insufficient antecedent basis for this limitation in the claim, since claim 1 is directed to “A smart mask”.  Thus, the limitation should be amended to read --The smart mask in claim 1--.
Claim 6 recites the limitation "The device in claim 1" in line 1.  There is insufficient antecedent basis for this limitation in the claim, since claim 1 is directed to “A smart mask”.  Thus, the limitation should be amended to read --The smart mask in claim 1--.
Claim 7 recites the limitation "The device in claim 1" in line 1.  There is insufficient antecedent basis for this limitation in the claim, since claim 1 is directed to “A smart mask”.  Thus, the limitation should be amended to read --The smart mask in claim 1--.
Claim 8 recites the limitation "The device in claim 1" in line 1.  There is insufficient antecedent basis for this limitation in the claim, since claim 1 is directed to “A smart mask”.  Thus, the limitation should be amended to read --The smart mask in claim 1--.
Claim 9 recites the limitation "The device in claim 1" in line 1.  There is insufficient antecedent basis for this limitation in the claim, since claim 1 is directed to “A 
Claim 10 recites the limitation "The device in claim 1" in line 1.  There is insufficient antecedent basis for this limitation in the claim, since claim 1 is directed to “A smart mask”.  Thus, the limitation should be amended to read --The smart mask in claim 1--.
Claim 11 recites the limitation "The device in claim 1" in line 1.  There is insufficient antecedent basis for this limitation in the claim, since claim 1 is directed to “A smart mask”.  Thus, the limitation should be amended to read --The smart mask in claim 1--.
Claim 12 recites the limitation "The device in claim 1" in line 1.  There is insufficient antecedent basis for this limitation in the claim, since claim 1 is directed to “A smart mask”.  Thus, the limitation should be amended to read --The smart mask in claim 1--.
Claim 13 recites the limitation "The device in claim 1" in line 1.  There is insufficient antecedent basis for this limitation in the claim, since claim 1 is directed to “A smart mask”.  Thus, the limitation should be amended to read --The smart mask in claim 1--.
Claim 14 recites the limitation "The device in claim 1" in line 1.  There is insufficient antecedent basis for this limitation in the claim, since claim 1 is directed to “A smart mask”.  Thus, the limitation should be amended to read --The smart mask in claim 1--.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad (US 2021/0275842), in view of Hur et al. (US 2018/0028846).
As to claim 1, Conrad discloses a smart mask 10 (Figs. 100-104) for air filtration comprising: a face mask 10 which is configured to be worn by a person so as to cover the person's mouth and nose nostrils, wherein the mask defines an interior space between the mask and the person's mouth and nose nostrils, wherein the portion 13 of the mask which covers the person's mouth is transparent and substantially impermeable to airflow (see Fig. 103, paragraph [0246]); a first air filter 116, 118 (Fig. 100) which filters air entering the interior space and a fan 130a (Fig. 100) which draws or pushes air through the first air filter 130a (paragraph [0370]); a second air filter 116, 118 (Fig. 100) 
Conrad further discloses an electronics unit (paragraph [0393]) and a sensor which collects data concerning the person's activity and which actuates the fan (flow or pressure sensor, paragraph [0369]), but does not disclose that the electronics unit is a data processing unit or that the sensor is selected from the group consisting of motion sensor, temperature sensor, humidity sensor, environmental oxygen sensor, blood oxygen sensor, carbon dioxide sensor, airborne particle sensor, spectroscopic sensor, ambient light sensor, pulse rate sensor, blood pressure sensor, microphone, and infrared sensor.  However, Hur teaches a powered air-purifying respirator that includes a fan, an oxygen or carbon dioxide sensor, and a data processing unit (microcontroller) that adjusts the fan speed in accordance with the sensor data (paragraph [0044]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the mask of Conrad so that operation of the fan is adjusted based on data from an oxygen or carbon dioxide sensor, as taught by Hur, in order to maintain appropriate levels of oxygen and/or carbon dioxide in the patient’s body.  
As to claim 3, the modified mask of Conrad discloses that the first air filter 116, 118 and/or the fan 130a are located on a side of the person's face (see Fig. 100 of Conrad, where fan 130a and the inhalation filters 116, 118 are on the left side of the mask and thus, will be located on the left side of the person’s face when worn).  

As to claim 5, the modified mask of Conrad discloses that the second air filter 118 is located under the person's jaw (see Fig. 100 and Fig. 103 of Conrad, which shows that the filter 118 will be below the person’s jawline when worn).  
As to claim 6, the modified mask of Conrad discloses that the second air filter 116, 118 is located on a side of the person's face (see Fig. 100 of Conrad, where the exhalation filters 116, 118 are on the right side of the mask and thus, will be located on the right side of the person’s face when worn).  
As to claim 7, the modified mask of Conrad discloses that the second air filter is located on top of the person's head (see Fig. 1, paragraph [0286] describing that the entire filter assembly may be above the person’s head).  
As to claim 9, the modified mask of Conrad discloses that the device further comprises a second fan 130b (Fig. 100 of Conrad) which draws or pushes air through the second air filter 116, 118 (see Fig. 100 of Conrad, paragraph [0370]).  
As to claim 14, the modified mask of Conrad discloses that the sensor measures the level of oxygen or carbon dioxide (see Hur, paragraph [0044]).  
Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad (US 2021/0275842), in view of Fabian et al. (US 2018/0078798).
As to claim 1, Conrad discloses a smart mask 10 (Figs. 100-104) for air filtration comprising: a face mask 10 which is configured to be worn by a person so as to cover the person's mouth and nose nostrils, wherein the mask defines an interior space 
Conrad further discloses an electronics unit (paragraph [0393]) and a sensor which collects data concerning the person's activity and which actuates the fan (flow or pressure sensor, paragraph [0369]), but does not disclose that the electronics unit is a data processing unit or that the sensor is selected from the group consisting of motion sensor, temperature sensor, humidity sensor, environmental oxygen sensor, blood oxygen sensor, carbon dioxide sensor, airborne particle sensor, spectroscopic sensor, ambient light sensor, pulse rate sensor, blood pressure sensor, microphone, and infrared sensor.  However, Fabian teaches a respiratory mask that includes a fan, a temperature or humidity sensor, and a data processing unit (microcontroller) that controls a fan in accordance with the sensor data (paragraph [0172]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the mask of Conrad so that operation of the fan is adjusted based on data from a temperature or humidity sensor, as taught by Fabian, so that the inhalation/exhalation phase of the person can be detected and the fan be activated during inhalation and inactive during exhalation, to conserve power.  
.  
Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad (US 2021/0275842), in view of Hur et al. (US 2018/0028846), as applied to claim 1 above, and further in view of Virr et al. (US 2012/074922).
As to claim 2, the modified mask of Conrad discloses the claimed invention except that the first air filter and/or the fan are located at the rear of the person's head.  However, Virr teaches a respiratory mask 1 (Fig. 6) having a fan (impellor 10) and filter 9, wherein the fan 10 and filter 9 are located at the rear of the person’s head (shown opposite the mask component 2 in Fig. 6, paragraph [0101]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the mask of Conrad so that the fan and/or filters are located at the rear of the person’s head, as taught by Virr, in order to provide a suitable known alternative location for the fan and filter assemblies which similarly avoids obstruction of the person’s face during use.  
As to claim 8, the modified mask of Conrad discloses the claimed invention except that the second air filter is located at the rear of the person's head.  However, Virr teaches a respiratory mask 1 (Fig. 6) having a fan (impellor 10) and filter 9, wherein the fan 10 and filter 9 are located at the rear of the person’s head (shown opposite the mask component 2 in Fig. 6, paragraph [0101]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify . 
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad (US 2021/0275842), in view of Hur et al. (US 2018/0028846), as applied to claim 1 above, and further in view of Kim (US 2020/0206545).
As to claims 10 and 11, the modified mask of Conrad discloses the claimed invention except that the sensor is a biometric sensor or that the sensor is attached to the person’s ear.  However, Kim teaches a mask that includes a biometric sensor for obtaining information from a user’s ear (paragraph [0199]). Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the mask of Conrad so that the sensor is a biometric sensor, as taught by Kim, in order to provide a suitable type of sensor for obtaining useful information about the condition of the person for better control of the device to the person’s particular needs.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Conrad (US 2021/0275842), in view of Hur et al. (US 2018/0028846), as applied to claim 1 above, and further in view of Frater et al. (US 2010/0006097).
As to claim 12, the modified mask of Conrad discloses the claimed invention except that the sensor is a pulse oximeter and the mask automatically increases airflow when data from the pulse oximeter indicates that the person's blood oxygen level is low.  However, Frater teaches a respiratory blower assembly that includes a pulse .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Song et al. (US 2018/0236275), Feasey et al. (US 2018/0296864), Palmer et al. (US 2019/0275357), and Seo et al. (US 2020/0164236) each disclose a mask having a fan and one or more filters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785